               ··)i


                                                                                                                                                                                /&
th   'I   .; •·,:.,,._,

           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                               Page 1 of!



                                               UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                     United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                                 v.                                                    (For Offenses Committed On or After November 1, 1987)


                                     Luis Joel Martinez-Orozco

                                                                                                       Marc Xavier C
                                                                                                       Defendant's Attorney


          REGISTRATION NO. 87765298                                                                                                         JUL 3 0 2019
          THE DEFENDANT:                                                                                  CLERK 0sri7:::rFi1crcouRT
           r:gj pleaded guilty to count( s) -~1:--of_C_om__,,p_lai_·n_t_ _ _ _ _ _ _ _ _ _ _-1.;~;.;$_u_r_H_E_f-·,N~Dl_.sr"'rFaa11(=,r=c==J1::;;·,,==·;,==,l£1\:§i?~RBN:l;JIA
              •           was found guilty to count(s)
                          after a plea of not guilty.
                          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                     Nature of Offense                                                                            Count Number(s)
          8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                  1

              •           The defendant has been found not guilty on count( s)
                                                                                             -------------------
              •           Count(s)
                                     ------------------
                                                                                                        dismissed on the motion of the United States,

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                          )~ TIME SERVED                                        • __________ days
              IZI Assessment: $10 WAIVED IZI Fine: WAIVED
              IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case

               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances,

                                                  /4                    ~-•·'
                                     ;~-__,,-,
                                         ,:z;✓z
                                                                                                   Tuesday, July 30, 2019
                                                                                                   Date of Imposition of Sentence


           Received            4"-------'-
                             /DUSM                                                                 Ill:l!t~OCK
                                                                                                   UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                                       3:19-mj-23013
